Citation Nr: 0403028
Decision Date: 02/03/04	Archive Date: 03/31/04

DOCKET NO. 02-08 291                        DATE 


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an apportionment of the veteran's Department of Veterans Affairs pension benefits prior to July [redacted], 2002.

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the appellant's claim of entitlement to an apportionment of the veteran's non-service-connected pension benefits.

The appellant, who is the veteran's daughter, is unrepresented in this appeal.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The appellant was born on July [redacted], 1979, and turned 23 on July [redacted], 2002. Her claim of entitlement to an apportionment of the veteran's pension benefits was received on November 16, 2000. At all times material to this appeal, the appellant was not residing with the veteran and was unmarried.

3. The veteran is in receipt of V A pension benefits, including special monthly pension at the aid and attendance rate. When his initial pension benefit was granted, effective from March 29, 1996, he was paid an additional dependency allowance for the appellant, which was terminated when she turned 18.

4. The appellant pursued a course of instruction at the University of Arkansas at Pine Bluff beginning in January 1998; in her substantive appeal dated in June 2002,

- 2 

she indicated that she was a senior in college. Her expected date of graduation was May 12,2003.

5. An apportionment of $132.00 a month of the veteran's VA pension for the period prior to July [redacted], 2002, constitutes a reasonable contribution to the appellant's support and expenses and would not work an undue hardship on the veteran and his dependents.

CONCLUSION OF LAW

The requirements for an apportionment of $132.00 a month of the veteran's VA pension benefits on the appellant's behalf prior to July [redacted],2002, have been met. 38 U.S.C.A. §§ 101(4)(A), 5307 (West 2002); 38 C.F.R. §§ 3.57,3.450,3.451 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective shortly before the claim for apportionment was filed, the provisions of that Act do not apply to this appeal, which is governed by separate statutory provisions contained in chapter 53 of title 38, United States Code. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2003). Each party has been provided notices and determinations related to the contested claim, and both parties have been advised of the applicable laws and regulations. Although the veteran has not been informed of the appellant's contentions set forth in her substantive appeal, the claims file has been reviewed by

- 3 

the veteran's representative and a written argument on the veteran's behalf, dated in December 2003, has been associated with the record. The appellant's substantive appeal was of record when the veteran's representative reviewed the file, and the contentions contained in the substantive appeal were thereby communicated to the representative. See Splane v. West, 216 F.3d 1058,1069-70 (Fed. Cir. 2000) (veteran is deemed to have notice of all facts when notice of those facts can be charged to the representative, quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89,92 (1990". The Board concludes that contested claims procedures have been followed in this case.

All or any part of the VA pension benefits payable on account of any veteran may be apportioned on behalf of the veteran's child if the child is not residing with the veteran and the veteran is not reasonably discharging his responsibility for the child's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1).

A child for purposes of entitlement to V A benefits includes an unmarried person who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years), is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1). The term "educational institution'" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria. The term includes schools, colleges, academies, seminaries, technical institutes, and universities, but does not include home-school programs. Id.

A "special" apportionment may be paid under the circumstances set forth in
38 C.F.R. § 3.451. Where hardship is shown to exist, benefits may be specially apportioned between the veteran and his children on the basis of the facts in the individual case, as long as it does not cause undue hardship to the other persons in interest. Id. In determining the basis for a special apportionment, consideration will be given to such factors as: (1) the amount of V A benefits payable; (2) other resources and income of the veteran and those dependents in whose behalf

- 4 



apportionment is claimed; and (3) the special needs of the veteran and the apportionment claimant. Id. The amount apportioned should generally be consistent with the total number of dependents involved. Id. Ordinarily, an apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, whereas an apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee. Id:

The appellant was born on July [redacted], 1979, and turned 23 on July [redacted], 2002. Her claim of entitlement to an apportionment of the veteran's pension benefits was received on November 16, 2000. The record indicates that she has not resided with the veteran since she began school at the University of Arkansas at Pine Bluff in January 1998. The record also indicates that prior to July [redacted], 2002, she was unmarried.

The veteran is in receipt of VA pension benefits, including special monthly pension at the aid and attendance rate. When his initial pension benefit was granted in June 1996, effective from March 29, 1996, he was paid additional allowances for his dependents, including the appellant. He was informed at that time that his pension benefit would be reduced to $1,953.00 a month when the appellant turned 18 on July [redacted], 1997; to $1,836.00 a month when M. turned 18 in June 1999; to $1,719.00 a month when A. turned 18 in August 2001; to $1,602.00 a month when A. turned 18 in September 2002; to $1,485.00 a month when A. turned 18 in June 2004; to $1,368.00 when K. turned 18 in June 2005; to $1,134.00 when E. and E. turned 18 in June 2006; to $1,017.00 a month when K. turned 18 in December 2008; and to $900.00 when J. turned 18 in November 2010. It does not appear that the veteran received an additional pension allowance for the appellant after she turned 18, despite her subsequent attendance at a university.

The record shows that the veteran was entitled to pension benefits of $2,346.00, effective April 1, 2001. Later that month, he filed a claim of entitlement to special

- 5 


monthly pension at the aid and attendance rate. The RO granted the claim in June 2001, effective from April 27, 2001. The addition of special monthly pension increased the veteran's payments to $2,987.00 a month from May 1,2001; $2,855.00 a month from August 28,2001; and to $2,723.00 a month from September 17,2002. The record shows that $123.00 a month was apportioned for the veteran's child, M. N. P., effective from June 1, 1998; the apportionment was scheduled to terminate on June 1,2003 (following the conclusion of her school attendance ).

The record further shows that the appellant has been pursuing a course of instruction at the University of Arkansas at Pine Bluff since January 1998; in her substantive appeal dated in June 2002, she indicated that she was a senior in college. In her Request for Approval of School Attendance (VA Form 21-674) received in September 2001, the appellant stated that her expected date of graduation was May 12, 2003.

In September 2001, the appellant submitted a statement indicating that she was not employed and showing that she had received a Pell grant in the yearly amount of $3,750.00 and a student loan in the yearly amount of $3,394.00, for a total yearly amount of $7,144.00. She indicated that her "net worth" was "$-6.57" from a checking account and that her expenses included $835.00 a semester for a meal plan; $1,079.00 a semester for tuition; $34.50 a semester for medical expenses; and $1,280.00 a semester for rent and utilities. She also had expenses of $1 ,337.00 for a credit card bill; $357.00 for books; and $137.84 for clothing. These expenses amount to about $8,289.00 on a yearly basis. The record also indicates that the appellant received a refund from the university in the amount of $166.00 in September 2001. However, she indicated that her books cost a total of $397.42. In any case, it appears that the appellant's yearly expenses exceeded her yearly "income" during the period prior to July [redacted],2002.

- 6 



As noted above, the governing regulation states that an apportionment of less than 20 percent of a veteran's benefits ordinarily "would not provide a reasonable amount for any apportionee." 38 C.F.R. § 3.451. In this case, however, the record shows that the veteran has other dependents and is in receipt of special monthly pension because of the need for the regular aid and attendance of another person. In these circumstances, the Board will find that for the period prior to July [redacted],2002, the appellant is entitled to an apportionment of $132.00 a month, the amount that the veteran would have been entitled to as of December 1, 2000, had he claimed the appellant as his dependent while she was attending school prior to her 23rd birthday. The Board is of the opinion that such an apportionment would not work an undue hardship on the veteran or his other dependents.

ORDER

An apportionment of the veteran's VA pension benefits on behalf of the appellant in the amount of $132.00 a month for the period prior to July [redacted], 2002, is granted, subject to controlling regulations governing the payment of monetary benefits.

C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 7





